Mr. Chief Justice Hollerich delivered the opinion of the court: Prior to and on the 20th day of December, A. D. 1933, the claimant was employed by the respondent as a carpenter in the State Capitol Building. On that date he was working with a wood-working machine in a shop in the basement of the Capitol Building, and his hand came in contact with a rip saw and as a result thereof, he sustained injuries resulting in the permanent loss of seventy-five per cent (75%) of the use of the second finger of the left hand and the permanent loss of fifty per cent (50%) of the use of the third finger of the left hand. He also expended the sum of Seventy Dollars and Fifty Cents ($70.50) for physicians’ and hospital bills, and presents .his claim in the amount of Two Hundred Dollars ($200.00) for compensation for the loss so sustained as well as for money advanced for physician’s and hospital bills. It appears that at the time of the accident in question, the claimant and respondent were operating under the terms and provisions of the Workmen’s Compensation Act, and the claimant is therefore entitled to compensation under the terms and provisions of such Act, for the specific loss sustained by him, as well as for the money paid and advanced by him for physicians’ and hospital bills. The amount so due him under the terms and provisions of the Compensation Act is in excess of the amount of his claim, and an award is therefore hereby entered in favor of the claimant for the amount claimed, to-wit, Two Hundred Dollars ($200.00).,